015609

Case 19-25156 Doc23 Filed 02/21/20 Page 1 of 2

Notice of Undeli le Mail to Debtor

February 7, 2020

     
 

From: United States Bankruptcy Court, District of Maryland
U.S.
Re: U.S. Courts, Bankruptcy Noticing Center - Undeliverable Notice DIS!

In re: Angela Fatima Leftwich, Case Number 19-25156, LSS

uae

c
F
4

TO THE DEBTOR:

The attachment could not be mailed to the notice recipient(s) listed below because the United States Postal
Service (USPS) has determined that those addresses in the case mailing list are undeliverable.

Please be advised that dischargeability of a debt may be affected if a creditor fails to receive certain notices.
You should determine whether an address should be updated. Consult an attorney with any legal questions
you might have.

NOTE: No further notices will be mailed to the notice recipient(s) listed below, if the USPS continues to
designate the address as undeliverable, until the address is updated in accordance with local court
policy, which may allow for use of this form, a separate notice of change of address, and/or an amended
schedule. THIS FORM CANNOT BE USED TO ADD A NEW CREDITOR NOT PREVIOUSLY LISTED
ON YOUR SCHEDULES.

If this form is used by your court in place of filing a separate notice of change of address and/or an amended
schedule: 1) determine the updated address and send the attachment to each recipient below; 2) type or print
legibly each updated address below; 3) sign and date the form; and 4) file this form with the court at the
following address:

US. Bankruptcy Court
Greenbelt
Greenbelt Division
6500 Cherrywood Lane, Ste. 300
Greenbelt, MD 20770

 

Undeliverable Address:
Americredit Financial Services, Inc. Dba GM Financ

Reason Undeliverable: INCOMPLETE ADDRESS

THE UPDATED ADDRESS IS:

Aol Cherry St Durte 4506

 

 

For \Woren , TK Two1oZ

Undeliverable Address:
Sheffield Neighborhood Association
INVALID ADDRESS PROVIDED

13708015624021

 

 
015609

Case 19-25156 Doc23_ Filed 02/21/20 Page 2 of 2

Reason Undeliverable: INCOMPLETE ADDRESS

 

 

 

 

THE UPDATED ADDRESS IS:

Aine( field Nodhberhced ASSeC wf Helfrieh de Lezier LLC
HOC Mitchellville Road Sut Hib — Bewie mo 207 le

_ $ [21/20
Signatty ao or Debtor's Attorney Date / ‘

The Bankruptcy Noticing Center does not respond to messages regarding bypass notification. Please
contact the U.S. Bankruptcy Court where the case is pending with questions or comments.

13708015624021

 

 
